Citation Nr: 1303218	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter came to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to a TDIU.

The Veteran testified at a Board hearing at the RO in July 2012; a transcript of the hearing is of record.

In a July 2012 decision, the Board referred the issue of entitlement to service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) because the issue had been raised by the record, but had not been adjudicated.  In July 2012, the RO issued a VCAA letter regarding the claim to the Veteran, and the Veteran has submitted additional evidence and argument.  However, a review of the claims file indicates that the issue still has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2012 rating decision, the RO implemented the Board's July 2012 decision, which granted entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and assigned a 50 percent disability rating, effective March 14, 2003.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Service connection is presently in effect only for the Veteran's psychiatric disability, rated 50 percent disabling.  Thus, he does not meet the threshold criteria for a TDIU. 

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The evidence of record reflects that the Veteran graduated from college and worked as a convenience store owner from 1987 until he sold the business, which he owned with his brothers, in April 2004; he has not worked since that time.  The Board notes that in a January 2007 statement, the Veteran indicated that he had to quit his job as a store clerk and was now receiving disability benefits from the Social Security Administration (SSA).  In October 2012, he testified that he had been receiving SSA disability benefits for ten years.  He stated that he claimed entitlement based on spine and depression disabilities, and that benefits were awarded based on a primary diagnosis of degenerative back disease.  He reported that an SSA director advised him that his records had been destroyed.  The RO/AMC should attempt to obtain SSA records and associate them with the claims file.

The Veteran should be scheduled for a VA mental disorders examination to assess the current severity of his psychiatric disability, to include an assessment of his ability to maintain gainful employment. 

Following this examination, the RO should determine whether submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration is warranted.

Finally, while on remand, ongoing VA treatment records should be obtained from the VA Medical Center (VAMC) in Salem, Virginia dating since July 2012 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records from the Salem, Virginia VA Medical Center dated from July 2012 to the present.

2.  Request the Veteran's SSA records.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  After completion of directives #1 and #2 to the extent possible, the Veteran should be afforded a VA mental disorders examination to determine the severity of his acquired psychiatric disability, to include PTSD, depression, and anxiety.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

The examiner should provide an opinion as to the extent the Veteran's psychiatric disability affects his ability to secure and follow a substantially gainful occupation.  A medical analysis and rationale are to be included with all opinions expressed.

4.  After completion of the above, the RO should adjudicate entitlement to service connection for sleep apnea and entitlement to a TDIU.  If any of the benefits sought are not granted in full (and a timely notice of disagreement has been filed), the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  The RO/AMC should then make a determination as to whether the Veteran's claim for a TDIU should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  If so, either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected psychiatric disability and/or sleep apnea (if service-connected) affect his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The opinion should contain an appropriate rationale.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



